Exhibit 12.1 ESTERLINE TECHNOLOGIES CORPORATION (In thousands) Statement of Computation of Ratio of Earnings to Fixed Charges Eleven Months Ended Twelve Months Ended (Unaudited) Earnings from Continuing Operations Before Income Taxes $ Fixed Charges 1 Interest expense Interest included in rental expense Total Fixed Charges Earnings 2 $ Ratio of earnings available to cover fixed charges 1 Fixed charges consist of interest on indebtedness and amortization of debt issuance cost plus that portion of lease rental expense representative of the interest factor. 2 Earnings consist of earnings from continuing operations before income taxes plus fixed charges.
